        Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
IN RE: ADMINISTRATIVE ORDER                       )
       CONCERNING JURY TRIALS                     )    Misc. No. 2:20-mc-394-MRH
       AND CERTAIN OTHER                          )
       PROCEEDINGS RELATIVE TO                    )
       COVID-19 MATTERS                           )
                                                  )

                                   ADMINISTRATIVE ORDER

                             (UPDATED AS OF OCTOBER 30, 2020)

       WHEREAS, public health authorities have advised, and continue to advise, public and

private agencies to continue to take all necessary and appropriate precautions to reduce the

possibility of exposure to and transmission of novel coronavirus (“COVID-19”) and to slow the

spread of the disease by among other things limiting sustained group gatherings of people,

maintaining consistent social distancing among people in all settings, to provide for the use of

masks, and limiting sustained indoor activities involving spoken presentations; and

       WHEREAS, jury selection in this District frequently involves the necessity for large jury

venire pools (and in such regards, particularly in criminal trial jury selections), often consisting

of individuals in or caring for those in the age and other categories identified by the federal

Centers for Disease Control and Prevention (“CDC”) as being particularly at risk, or who are

otherwise at substantially enhanced health risks for other recognized reasons, along with many

individuals being required to travel extensively and from a distance and/or via public

transportation for such service given the geographic scope and size of the District and each of

its Divisions; and

       WHEREAS, there have been in place for an extended period of time public health

advisories issued by the Governor and Secretary of the Department of Health of the
        Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 2 of 12




Commonwealth of Pennsylvania relative to the gathering of groups in public settings, and in

particular indoor settings. These advisories have had the effect and will continue to have the

effect of advising the substantial limiting of operations at such locations which are proceeding

in conformity with such advisories, including numerous places of employment, primary and

secondary schools, childcare facilities, eldercare facilities, nursery and preschools, and similar

vital services and other institutions for an extended period of time, and many of those relevant

directives remain in force and/or of practical effect; and

       WHEREAS, while such publicly applicable limitations and advisories have from time to

time been relaxed to a degree, they nonetheless still direct or affirmatively counsel that

organizations and institutions take all reasonable steps to secure the public health by compliance

with applicable recommendations of the CDC and other governmental and health agencies

including limitations on the population size of gatherings, limitations on sustained indoor

gatherings and requiring the use of face coverings, persistent physical distancing of individuals

and other protective measures; and

       WHEREAS, the process of responding to jury summonses and service on juries by those

employed in essential public functions, including in healthcare operations, those who are at

increased risk of COVID-19 due to age, health vulnerabilities or other reasons, and those who

will face substantial childcare challenges arising from the renewed closure of schools and/or

curtailment of in-person instruction creates a serious impact on the capacity of persons so

employed or engaged and summoned to serve, increasing substantially the likelihood of the need

to summon ever-larger jury venire pools for potential service and potentially diminishing the

representative nature of the pool of summoned jurors; and




                                                 2
        Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 3 of 12




       WHEREAS, the resumption of jury trials (and in particular criminal case jury trials) in

this Court will in many cases involve the extensive use of juror questionnaires and more complex

voir dire processes, which will increase substantially the period of time from the date of initial

jury summons to jury selection, the periods of time involved in such jury selections (with larger

groups of people necessarily present) and the conduct of a trial and related proceedings, along

with significant limitations on the number of jury trials that can be conducted at the same time

in any one Division of the Court in order to meet the goals of public health protocols as outlined

above; and

       WHEREAS, governmental public health orders applicable to all portions of this judicial

district, dating to March 12, 2020, have in letter or effect materially and substantially impaired

or wholly curtailed, and continue to impair, the ability of defense counsel to engage in necessary

case and field investigations and client consultations, particularly but not exclusively as to

detained defendants; and

       WHEREAS, the fragility of the current public health situation in this District, the

limitations on public transportation services and the present material uncertainty of primary and

secondary school operations affecting many of those who would be summoned in the near term

for jury service (including the recent curtailment or physical closures of “in person” operations

at public and private schools in locations across this District) would increase the likely hardship

on many of those so summoned, potentially impacting the ability to generate representative jury

pools of those that could actually serve without such significant hardship, and at the same time

increasing the need for ever-larger pools of summoned jurors, generating the gathering of larger

groups of individuals; and




                                                 3
        Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 4 of 12




       WHEREAS, the detention centers where this District’s federal detainees are resident

have limited for health safety reasons the movement of detained individuals from and then back

to those facilities, have imposed mandatory quarantine and isolation periods for any detained

person who leaves the detention facility for any reason, and have also materially limited or as to

certain detained individuals prohibited direct physical visitation and interaction of counsel with

those detained in such facilities that is reasonably necessary for purposes of consultation and

trial preparation and full engagement by such persons in the defense of their case, and the timing

of the return of detention centers to open operations and the terms of such remain materially

uncertain; and

       WHEREAS, the on-going limitations on reasonably and broadly available COVID-19

testing and contact tracing protocols and resources may increase the uncertainty of the current

and near-term health status of summoned jurors and other necessary trial participants and the

ability to assess their health status, and which counsel the need for precautionary actions

including but not limited to the use of face coverings by all trial participants; and

       WHEREAS, the Court has been carefully considering and then methodically applying

the phased resumption of operations protocols applicable to the federal trial courts, including

this Court, which do not yet counsel the resumption of full Court operations nor the full

resumption of civil and criminal jury trials in this Court generally and more specifically in its

various Divisions, and which upon resumption of such advise substantial limitations on the

number of persons present in any court proceeding and directing significant physical distancing

of all in attendance, including trial participants and the public attendant to public proceedings;

and




                                                 4
        Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 5 of 12




       WHEREAS, the Administrative Office of the United States Courts (“AO”) convened a

special task force of experienced federal trial judges and court executives which has circulated

“best practices” for the conduct of jury trials in the federal courts, giving substantial and

principal consideration to the health and safety of all trial participants and the public, which

recommendations remain under advisement and subject to on-going revision; and

       WHEREAS, a substantial number of United States District Courts have continued to

pause the resumption of jury trials in light of the above factors or in some cases have suspended

further jury trials having previously convened them, or are only now beginning to plan to

conduct or to conduct one or more trials on a limited basis in order to gauge the efficacy of

recommended health and safety protocols in a trial setting, the outcomes of which will inform

the sound judgment of this Court in these regards; and

       WHEREAS, public health officials have advised the public and the Court that in the past

several weeks there have been material, persistent and significant increased numerical

occurrences and positivity rates of COVID-19 infections and accompanying hospitalizations in

the counties which make up this judicial District and more generally, coupled with what the

relevant public health officials have observed to be evidence of a recurring COVID-19 infection

surge nationally and regionally in the prevalence of positive COVID-19 cases, testing positivity

and hospitalizations, all of which are anticipated by public health authorities to persist and

expand in the coming weeks, and that as a result of the same, the public health situation in terms

of community spread of the COVID-19 virus is trending in a materially negative direction, and

in ways that would negatively impact this Court and its operations (including the scheduling of

jury trials with the degree of date certainty necessary for adequate trial preparation by all




                                                5
        Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 6 of 12




counsel), and that such assessment has already been borne out in a number of the communities

where resumption of such trial and public gathering attendance has actually occurred; and

        WHEREAS, as a public institution committed to the sound administration of equal

justice under law, this Court concludes that it should continue to take reasonable and prudent

actions to further that mission consistent with public health needs and the health needs of trial

and proceeding participants;

        NOW, THEREFORE, in furtherance of the above-stated findings particularized to this

District and in order to continue to further the essential public functions of this Court in the

administration of justice consistent with sound principles of public health and safety, the health

and safety of Court personnel, counsel, litigants, other case participants, jurors, and the general

public and in order to minimize the number of large gatherings necessarily attendant to trial jury

selection in all Divisions of this Court, to permit for the effective case investigation and trial

preparation of counsel for criminal jury trials and other proceedings, to take into consideration

the necessary lead time for the effective issuance of a sufficient number of juror summons in

conformity with the Court’s Jury Plan including the use of relevant juror questionnaires, to

provide for a greater degree of date certainty for jury selection and trials (particularly in criminal

cases) as best as is reasonable in light of the on-going evolution and changes in the status of the

COVID-19 related public health situation in this District and more generally, and in order to

minimize travel by participants in Court proceedings, (particularly travel by public conveyance),

by virtue of the direction of the Board of Judges of this Court, and the provisions of 28 U.S.C.

§§ 137(a), 139 and 452, the United States District Court for the Western District of Pennsylvania

hereby issues the following Order, in furtherance of the above and the Court’s similar Orders of

March 13, 2020, April 16, 2020, May 29, 2020 and August 27, 2020:



                                                  6
         Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 7 of 12




        1.      This Court, and the United States Courthouses in Pittsburgh, Johnstown, and Erie,

will remain open for the conduct of official business, subject to the following provisions.

        2.      Except as it otherwise provided below, civil and criminal case jury selections and

civil and criminal case jury trials in the Western District of Pennsylvania scheduled to begin (or

which are to be scheduled to begin) before February 8, 2021 are continued pending further Order

of the Court. The Court may issue further Orders concerning this or future general or specific

continuances as may be deemed necessary and appropriate. All such continued jury selections and

trials will be reset by further Order of the assigned judicial officer. Notwithstanding the above, the

Court intends on an initial basis to conduct one or more civil jury trials in each Division of the

Court at one or more junctures occurring during the period of November 2020 through January

2021 in order to facilitate and assess the safe and effective implementation of operational protocols

for jury trial operations. Such civil jury trials will be scheduled by the presiding judicial officer

after consultation with the undersigned and shall not involve any detained participants. Subject to

the then-applicable public health considerations and the advice of the relevant public health

professionals, it is anticipated that by the end of November 2020, criminal jury trials to be

conducted at least initially on a “one trial at a time” basis in each of the Court’s Divisions will be

calendared with a degree of certainty to begin with jury selection on or after February 8, 2021. In

doing so, the Court may cause the designation of a primary and one or more “backup” jury

selections/trials for any designated trial slot(s).

        3.      All trial-specific or other deadlines in all civil and criminal cases remain in effect

unless modified by further Order of the undersigned or by Order of the assigned judicial officer.

It is the sense of the Court that its judicial officers will continue to apply the principles of flexibility




                                                      7
           Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 8 of 12




and accommodation to reasonable requests for filing or scheduling adjustments necessitated by

reasonable fact-based travel, health or safety concerns or directives of public health officials.

           4.   Aside from ordering a criminal jury trial (or a civil jury trial other than as described

in Paragraph 2 above) to begin before February 8, 2021, the judicial officer presiding over any

action or proceeding may take such further actions consistent with this Order as may be lawful

and appropriate to ensure the fairness of the proceedings and preserve the substantial rights of the

parties.

           5.   The Court is cognizant of the trial, procedural, and substantive rights of all litigants,

and also particularly of the rights of criminal defendants to a speedy and public trial by statute and

under the Sixth Amendment (and the particular application of that right in cases involving

defendants who are detained pending trial). Therefore, any request by a criminal defendant or the

United States in a criminal proceeding, or of a party to any civil action, seeking relief from any

provision of this Order, including as to the provisions of Paragraph 2 above, is to be directed to

the Chief Judge via a Motion filed at Misc. No. 20-mc-394-MRH, with a copy of such Motion

also being filed as a Notice on the case-specific docket. A notice and copy of such filing shall also

be provided directly to the Chambers of the Chief Judge. Any such request for relief will be

resolved by the Chief Judge or his designee.

           6.   For each and all of the reasons set forth herein, and in the Court’s prior

Administrative Orders as to these matters, the time period of March 13, 2020 through February 8,

2021 shall be “excluded time” under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as the

Court finds that the ends of justice served by taking that action substantially outweigh the interests

of the parties and the public in a speedy trial, for all of the reasons set forth the in this Order,

including in the “whereas” clauses set forth above. Therefore, in continuation of the Court’s



                                                   8
        Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 9 of 12




Administrative Orders of March 13, 2020, April 16, 2020, May 29, 2020, and August 27, 2020

as to these matters (which excluded the time from March 13, 2020 through April 26, 2020, March

13, 2020 through June 12, 2020, March 13, 2020 through September 8, 2020, and March 13

through October 31, 2020, respectively), the period of time from March 13, 2020 to and including

February 8, 2021 is considered to be excluded time in all criminal proceedings in this Court

pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court specifically finding and concluding that the ends

of justice served by taking such actions and by such delay materially outweigh the best interests

of the public and the defendants in a speedy trial in all such pending criminal cases, because, at

least, the health and safety circumstances caused by COVID-19 make it necessarily and equally

highly unlikely that a jury can be empaneled in any criminal cases under the current public health

circumstances and under the applicable directives and orders of relevant local, state and federal

health and governmental authorities. Specifically, the Court further finds and concludes that such

exclusion is necessary in all cases to assure that as to cases going to trial, a full, unhindered,

continuously serving jury venire and seated jury in every case, which is central to the sound

administration of justice, is available. Such exclusion of time is further and also necessary in cases

not yet set for trial, and in those cases previously set for trial but continued by this or other Order,

in order to address the current actual, and reasonably anticipated future, profound difficulties or

impossibility in defense counsel quickly and effectively communicating with or visiting with

detained clients (including those detained in locales under a declared state of emergency and/or

where access to jails or detention centers for physical counsel visits is limited and in some cases

prohibited with no currently fixed future date for resumed “normal” operations) for the purposes

of trial preparation and consultation between client and counsel, along with the inherent delay in

the scheduling and rescheduling of criminal trials as a consequence of the exclusion period herein



                                                  9
       Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 10 of 12




and as contained in prior Orders of this Court. The Court may by further Order extend or modify

the period of exclusion as circumstances may warrant, and the assigned judicial officer may by

Order also do so relative to any specific proceeding.

       7.      Individual judicial officers may hold hearings, conferences, sentencings, change of

plea hearings, and bench trials in the exercise of their sound discretion, consistent with the

principles of this Order and the other Administrative Orders and the operational protocols of this

Court, and after such reasonable consultation with counsel as they may deem appropriate. Such

proceedings may be held, and are encouraged to be held, via video/telephone conference as

permitted by law. Such proceedings may be held in person if such becomes appropriate in the

then-existing circumstances as to Court operations and the needs of the case, and as are also

consistent with then-applicable public health and safety considerations, directives and advisories

from relevant public health authorities (including but not limited to such guidance and directives

as to group size limitations, as well as to the movement of detained persons to and from detention

centers). The Court will continue to make extensive reasonable and authorized use of video/audio

technology for any proceedings, and in setting “in person” proceedings the Court and each

assigned judicial officer will give due consideration to the positions of the involved parties, the

public interest, the necessity of then conducting in-person proceedings in the circumstances

presented, along with any demonstrated and specific personal or public health concerns advanced

by any party or participant.

       8.      All judicial officers are encouraged to continue to conduct proceedings by

telephone or video conferencing wherever in their judgment doing so is practicable in a given case

and on terms as permitted by law, and to take reasonable measures to avoid the necessity of

out-of-town travel (especially by public conveyance) of any litigant, counsel or the public. In



                                                10
       Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 11 of 12




furtherance of this Court’s Alternative Dispute Resolution (“ADR”) Policies and Procedures, the

designated ADR neutral in any proceeding is hereby authorized to permit participation in any

ADR proceeding via video and telephone conference, if in their judgment such will be effective

and doing so will minimize travel (especially by public conveyance) by any participant. All

judicial officers are encouraged to continue to minimize the need for the personal physical

appearance of a detained person at any proceeding for the protection of the health of such detained

person, counsel and the public, unless such personal physical appearance is otherwise appropriate

and required by law.

       9.      Criminal matters before Magistrate Judges, such as initial appearances,

arraignments, detention hearings, and the issuance of search warrants, shall continue utilizing such

procedures as they or the Court may direct which are consistent with the tenor of this Order.

Central Violations Bureau proceedings may be conducted, rescheduled or continued at the

direction of the Chief Magistrate Judge.

       10.     Grand juries shall be seated and shall meet except as may be otherwise directed by

further Order of the Court. Naturalization proceedings necessary to preserve the substantial and

urgent interests of those to be naturalized and their families may be conducted so long as such

occurs in conformity with applicable public health advisories, are limited in time and scope to the

minimum reasonably necessary, and are limited in attendance to only those reasonably necessary

to the administration of an oath of citizenship or as may otherwise be required by law.

       11.     Formal in-person proceedings of the Court’s RISE, Veterans’, and BRIDGES

Court Programs are held in abeyance until further Order. The respective “special court” teams and

the Probation Office may, at their election, conduct informal sessions, formal sessions and/or

supervision via video or teleconference as they deem appropriate.



                                                11
       Case 2:20-mc-00394-MRH Document 17 Filed 10/30/20 Page 12 of 12




       12.     Non-case related meetings and events scheduled to occur at a Court facility prior

to February 8, 2021 shall be rescheduled to a later date via the appropriate Court office, unless

otherwise authorized by the Court. The Clerk's Office, Probation Office, and all other Court offices

and services shall otherwise remain open subject to further Order of the Court. The Chief Judge

of the Bankruptcy Court for this District shall enter such Orders as she deems appropriate for the

conduct of that Court’s business.

       13.     This Order amends and updates this Court’s Administrative Orders of March 13,

2020, April 16, 2020, May 29, 2020, and August 27, 2020 on these matters and is subject to

amendment or modification in any regard by further Order.




                                                  s/ Mark R. Hornak
                                              Mark R. Hornak
                                              Chief United States District Judge

October 30, 2020




                                                12
